MEMORANDUM **
Sophany Khov, a native and citizen of Cambodia, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reissue and motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Khov’s motion to reopen for failure to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dee. 637, 639 (BIA 1988), where Khov failed to include evidence that she informed her representative of the allegations against him and the ineffective assistance is not plain on the face of the record. See Reyes, 358 F.3d at 597-99.
Khov also failed to present sufficient evidence of changed circumstances in Cambodia to qualify for the regulatory exception to the time limit for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.2008) (underlying adverse credibility determination rendered evidence of changed circumstances immaterial).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.